Title: To Alexander Hamilton from Jeremiah Olney, 16 July 1790
From: Olney, Jeremiah
To: Hamilton, Alexander


Providence, July 16, 1790. “Your favours of 6 & 7 Inst have been received. The name of the person recommended for Surveyor at the port of North Kingstown is Daniel Eldridge Updike. There is also another person of the same place by the name of Daniel Updike who is the State’s Attorney.… The forms transmitted by the Comptroller for Keeping the accots &c have been received.… In purchasing the boat and scales, you have permitted for this district, I shall observe due economy.…”
